Citation Nr: 0518155	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  95-07 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Evaluation of iliac spine fracture, currently rated as 10 
percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

Hearing were held at the RO in March 1997 and December 1998.  
The case was previously remanded for additional development 
and due process concerns.  The case has been returned for 
further appellate review.


FINDINGS OF FACT

1.  Left knee disease or injury was not manifest in service 
and is unrelated to service.  

2.  Arthritis of the left knee was not manifest within one 
year of separation from service.  

3.  The veteran's left iliac fracture disability produces no 
more than lumbosacral strain with characteristic pain on 
motion.


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for iliac spine fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an October 2003 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The claimant was also provided notice that he 
should submit pertinent evidence in his possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the January 1995 rating decision was 
promulgated did the AOJ, in October 2003, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The claimant was notified that he should 
identify medical treatment and that VA would request 
identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in October 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  Additionally, the 
claimant was afforded additional VA examinations for his 
claims in December 2003 and supplemental statements of the 
case were issued in January 2004 and February 2005.  The 
timing-of-notice error was sufficiently remedied by the 
process carried out after the October 2003 VCAA letter so as 
to provide the claimant with a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  The timing-of-notice error was thus nonprejudicial in 
this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Service medical records have been obtained.  VA 
examinations were conducted in November 1995, April 1997, 
July 1998, and December 2003.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Left knee

Factual background

Service medical records, including reports of treatment after 
the veteran was hit by a truck in December 1968, make no 
mention of left knee disease, injury, or disability.  On 
service separation examination in May 1970, the veteran 
denied having or having had arthritis, lameness, and a trick 
or locked knee.  Clinical evaluation of his musculoskeletal 
system and lower extremities was normal.  The notes and 
significant history section of the examination report was 
left blank, and knee defects or diagnoses were not reported 
in the summary of defects and diagnoses section.  In August 
1970, the veteran indicated that there had been no change in 
his medical condition since his last separation examination.

In November 1994, the veteran indicated that his left leg had 
been injured in the same accident in which he had hurt his 
left jaw and shoulder.  He reported that he had not been 
treated after service.  

In December 1994, the veteran told a VA examiner that in 
1970, a 3-ton trailer had run over his left leg and injured 
his left knee and that he had been hospitalized for 2 days 
and then placed in a cast which he wore for 1 1/2 months.  
The VA examiner diagnosed left knee tendinitis.  

In March 1997, the veteran testified that he was thrown from 
the back of a truck on a garbage run in service.  The truck 
hit a bump and flipped him out of the back of it and he got 
his left leg run over.  They put a cast on it from his ankle 
to his left hip.  At the time, his kneecap was bruised.  

VA X-rays in April 1997 revealed generalized osteopenia.  The 
VA examiner's diagnosis was status post injury of the left 
knee with degenerative changes.   

At the time of a December 2003 VA examination, the veteran 
reported that he sustained an injury to his left knee when he 
was thrown from the back of a truck in Germany in 1970, and a 
trailer hit his knee.  He reported that an effusion was 
aspirated on several occasions and it was put into a soft 
cast and he was treated in a field hospital for 3 days but 
then had some outpatient treatment thereafter.  X-rays showed 
minimal medial joint compartment narrowing.  The VA 
examiner's diagnosis was status post injury to the left knee.  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Analysis

The veteran has appealed the denial of service connection for 
residuals of a left knee injury.  He does not assert that 
claimed disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The Board notes that in November 1994, the veteran reported 
that his left leg had been injured in service in the same 
accident which had hurt his jaw and shoulder, and that in 
December 1994, he told an examiner that in 1970, a 3-ton 
trailer had run over his left leg and injured his left knee 
and that he had been hospitalized and casted.  He testified 
in March 1997 that he had been flipped off of a truck in 
service and his left leg was run over, his kneecap was 
bruised, and he was casted.  Reports of such treatment, 
mentioning a knee injury, are not of record.  Service medical 
records have been incorporated into his claims folder and 
they appear to be complete.

The veteran, as a layperson, is capable of indicating that he 
injured his knee in service and was treated for it.  However, 
there is a conflict in the evidence as to whether the veteran 
injured his knee in service.  While there are recent reports 
of a knee injury in service, the preponderance of the 
evidence indicates that there was no knee injury in service.  
The veteran states that he was treated for a knee injury at 
the time of truck accident which injured his left jaw and 
shoulder.  However, the reports of treatment after the 
December 1968 truck accident make no mention of a knee injury 
or treatment.  Additionally, they indicate that he was 
examined at the time, and that other than the left mandible, 
left clavicle, left ilium, and right pubic ramus fractures, 
physical examination was within normal limits.  He also 
states that later, while in Germany, he injured his left knee 
and his leg was put in a cast.  However, no service medical 
records showing such a knee injury are of record.  
Furthermore, he denied pertinent knee history and 
symptomatology at the time of his May 1970 service separation 
examination and indicated in August 1970 that there had been 
no change in his medical condition since his last separation 
examination. 

The service medical records and the silence of the record for 
an assertion of an in-service knee injury before he filed his 
claim in 1994 are more probative than the reports since 1994 
of such an injury.  While health care providers have recently 
reported a knee injury in service, their reports are based on 
the veteran's history.  As such, their reports are no more 
probative than the veteran's history.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).  Therefore, the Board concludes 
that there was no knee injury in service. 

Furthermore, knee disease is not shown in service and is 
unrelated to service.  Service medical records do not report 
knee disease, the separation examination showed that the 
musculoskeletal system and lower extremities were normal, and 
arthritis is not shown within 1 year of service separation.  
Additionally, the veteran made no mention of knee problems 
until 1994.  This evidence shows that no knee disease was 
present in service and that arthritis was not manifest within 
1 year after separation.

Accordingly, service connection for residuals of a left knee 
injury is not warranted.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).



Iliac spine fracture

Service connection is in effect for iliac spine fracture, 
evaluated as 10 percent disabling.  The veteran has appealed 
the determination that assigned an initial 10 percent 
evaluation.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability has not significantly changed and that a 
uniform rating is warranted.

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

January 1969 service X-rays revealed a right inferior pubic 
ramus fracture and an avulsion fracture of the left anterior 
superior iliac spine.  March 1969 X-rays revealed a fracture 
of the lateral portion of the left iliac wing with the 
fragment being essentially nondisplaced.  

The veteran filed his claim for a compensation for his iliac 
spine fracture disability in November 1994, before the 
effective date of changes which were made to 
38 C.F.R. § 4.71a, which is the schedule of ratings for the 
musculoskeletal system.  Therefore, his claim must be 
considered both under the old and the new rating criteria, 
but the effective date of a liberalizing law or VA issue can 
not be earlier than the effective date of the new criteria.  



The provisions of 38 C.F.R. § 4.67 (2004) state:  

Pelvic bones.

   The variability of residuals following 
these fractures necessitates rating on 
specific residuals, faulty posture, 
limitation of motion, muscle injury, painful 
motion of the lumbar spine, manifest by 
muscles spasm, mild to moderate sciatic 
neuritis, peripheral nerve injury, or 
limitation of hip motion.

The RO determined in May 1996 that the veteran meets the 10 
percent rating requirements based on characteristic painful 
or limited motion, but that he did not meet the 20 percent 
rating requirements of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  

Old 38 C.F.R. § 4.71 contains Diagnostic Code 5295, which 
provides a 10 percent rating for lumbosacral strain with 
characteristic pain on motion, a 20 percent rating with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, and a 40 
percent rating with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The April 1997 VA examination report indicates that there was 
lumbar spine flexion to 85 degrees and lateral flexion to 30 
degrees.  Motor examination revealed motor strength and 
muscle tone within normal limits.  At the time of the 
December 2003 VA examination, he was in no distress and his 
motor examination revealed that strength and muscle tone in 
the upper and lower extremities was within normal limits.  
This evidence shows that the veteran does not have muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position.  

Old 38 C.F.R. § 4.71a also contains Diagnostic Code 5292, 
which provides a 10 percent rating when there is slight 
limitation of motion of the lumbar spine, and a 20 percent 
rating when there is moderate limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  

The April 1997 VA examination shows lumbar spine flexion to 
85 degrees, extension to 25 degrees, lateral flexion to 30 
degrees, and rotation to 25 degrees.  This evidence shows 
that the veteran has no more than slight limitation of motion 
of the lumbar spine.  

The new General Rating Formula for Diseases and Injuries of 
the Spine provides for a 20 percent rating when forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a (2004).

The October to November 1994 VA hospital report shows that 
the veteran's gait was normal and an April 1997 VA neurology 
examination report shows that there was no gait ataxia.  
Another April 1997 VA examination report, noted above, shows 
that thoracolumbar spine forward flexion is greater than 60 
degrees, and that the combined range of motion of the 
thoracolumbar spine is greater than 120 degrees.  It also 
shows normal lumbar spine curvature.  April 1997 VA X-rays of 
the lumbar spine show a normal lordosis.  The 20 percent 
criteria under the new Formula are not met.

We note that he is competent to report pain and that his left 
iliac crest was tender on VA examination in July 1998.  
However, we find that the medical evidence indicates that 
there is no impairment of hip or thigh function.  In all of 
the examinations, the reported motion, muscle, and motor 
findings have been normal and no functional impairment of the 
hips or thighs has been found.  Accordingly, we conclude that 
there is no residual limitation of motion of the hips or 
thighs, including due to pain.

38 C.F.R. §§ 4.40, 4.45 (2004) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) have been considered.

It is clear that 38 C.F.R. § 4.67 allows for consideration of 
many factors when rating an injury of the pelvic bones.  
However, 38 C.F.R. § 4.67 recognizes variability of 
residuals.  In this case, there is no competent evidence of 
neurologic damage or hip disability associated with the 
service-connected iliac spine fracture.  Accordingly, such 
separate ratings are not for consideration.  

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Code is appropriate.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc).  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  The Board is aware that the RO in the 
rating decision included a hyphenated code 5285-5294.  The 
Board cannot fathom the reasoning behind the use of a 
vertebral fracture Diagnostic Code when the injury did not 
involve a vertebra.  However, the May 1996 rating decision 
did clarify that the basis of the 10 percent evaluation was 
characteristic pain on motion and that a higher rating was 
not warranted because there was not muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  Therefore, we are left with the 
unmistakable impression that the 10 percent rating was not 
based on vertebral fracture residuals and our review reflects 
that he should not get an evaluation for vertebral fracture 
residuals as such do not exist.  To the extent that the 
veteran has received a rating for lumbar impairment, the 
cumulative actions reflect consideration for limitation of 
motion and lumbosacral strain.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Entitlement to service connection for residuals of a left 
knee injury is denied.

Entitlement to a disability rating in excess of 10 percent 
for iliac spine fracture is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


